IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                 No. 05-13315                 ELEVENTH CIRCUIT
                             Non-Argument Calendar             OCTOBER 23, 2006
                           ________________________            THOMAS K. KAHN
                                                                    CLERK
                      D. C. Docket No. 05-20199-CR-CMA

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                      versus

JOSE VALDEZ DOMINGUEZ,

                                                        Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (October 23, 2006)

Before DUBINA, CARNES and BARKETT, Circuit Judges

PER CURIAM:

      Gustavo J. Garcia-Montes, retained counsel for Jose Valdez Dominguez in

this direct criminal appeal, has moved to withdraw from further representation of
the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Dominguez’s conviction

and sentence are AFFIRMED.




                                           2